Exhibit 10.2



EMPLOYMENT AGREEMENT
AGREEMENT, dated as of August 27, 2012, by and between American Axle &
Manufacturing Holdings, Inc., a Delaware corporation (the “Company”), and
Richard E. Dauch (the “Executive”).
WHEREAS, the Executive currently serves as the Co-Founder, Chairman and Chief
Executive Officer of the Company pursuant to an employment agreement dated
November 6, 1997 (including all amendments, the “Prior Agreement”);
WHEREAS, the Executive and the Board of Directors of the Company (the “Board”)
have determined that as of the date hereof the Executive will no longer serve as
the Company's Chief Executive Officer but will continue to serve as the
Co-Founder and Executive Chairman of the Company; and
WHEREAS, the Company and the Executive desire to provide for the continued
employment of the Executive and to supersede the Prior Agreement with this
Agreement;
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Employment and Duties.


(a)General. Subject to the terms and conditions hereof, the Executive shall
serve as the Co-Founder and Executive Chairman of the Company and will have the
full powers, responsibilities and authorities customary for the executive
chairmen of corporations of the size, type and nature of the Company. The
Executive will report solely and directly to the Board. The Executive's
principal place of employment shall be the principal offices of the Company
currently located in Detroit, Michigan, subject to such reasonable travel as the
performance of his duties and the business of the Company may require.
(b)Exclusive Services. For so long as the Executive is employed by the Company,
the Executive shall devote his full business working time to his duties
hereunder, shall faithfully serve the Company, shall in all respects conform to
and comply with the lawful and good faith directions and instructions given to
him by the Board and shall use his best efforts to promote and serve the
interests of the Company. Further, the Executive shall not, directly or
indirectly, render material services to any other person or organization without
the consent of the Board or otherwise engage in activities that would interfere
significantly with the faithful performance of his duties hereunder.
Notwithstanding the foregoing, the Executive may (i) serve on corporate, civic
or charitable boards provided that, on and after the Effective Date hereof, the
Executive provides the Board, in writing, with a list of such boards and
receives the consent of the Board to serve on such boards and (ii) engage in
charitable activities, provided that such activities do not contravene the first
sentence of this Section 1(b).
2.Term. The Executive's employment under this Agreement shall commence on
September 1, 2012 (the “Effective Date”) and shall terminate on the earlier of
(i) the termination of the Executive's employment under this Agreement or
(ii) August 31, 2015; provided that the term of this Agreement shall be
automatically extended for two additional one-year terms unless written notice
of either party's intention not to extend has been given to the other party at
least 60 days prior to the expiration of the then-effective term. The period
from the Effective Date until the termination of the Executive's employment
under this Agreement, including, if applicable, any extension(s), is referred to
herein as the “Term”.


3.Compensation and Other Benefits. Subject to the provisions of this Agreement,
the Company shall pay and provide the following compensation and other benefits
to the Executive during the Term as compensation for services rendered
hereunder:


(a)Base Salary. The Company shall pay to the Executive an annual salary (the
“Base Salary”) at the rate of $2,000,000 from the Effective Date through August
31, 2015. The Base Salary shall be payable in substantially equal installments
at such intervals as may be determined by the Company in accordance with its
ordinary payroll practices as established from time to time. If the Term is
extended beyond the third anniversary of the Effective Date as set forth in
Section 2, the Base Salary shall be reduced to $1,000,000 for each additional
year.


(b)Annual Bonus. During the Term the Executive shall be eligible to receive an
annual cash bonus (the “Annual Bonus”). For calendar year 2012, the Annual Bonus
shall be determined in accordance with Section 3(b) of the Prior Agreement as if
such section remained in effect. Beginning on January 1, 2013, the Annual Bonus
shall be determined in accordance with the annual incentive bonus plans
applicable to executive officers of the Company in accordance with their

21

--------------------------------------------------------------------------------

Exhibit 10.2

terms as in effect from time to time and subject to such other terms as the
Board, in its sole discretion, may approve. The target amount of the Executive's
Annual Bonus on and after January 1, 2013 shall be two times his Base Salary for
each fiscal year. The Annual Bonus shall be payable on or before March 15th of
the year immediately following the year in which the Annual Bonus is earned. If
the Term is extended beyond third anniversary of the Effective Date as set forth
in Section 2, the target amount of the Executive's Annual Bonus shall be two
times the Base Salary for each additional year.


(c)Equity Compensation. As an inducement to enter into this Agreement and to
continue his employment with the Company, on the Effective Date, the Executive
shall receive an award of restricted stock units ("Restricted Stock Units") with
a grant date value of approximately $6,247,000 in accordance with the terms and
conditions set forth in the Company's 2012 Omnibus Incentive Plan and the
Company's standard form of Restricted Stock Unit Award Agreement. The Restricted
Stock Units shall vest in three approximately equal annual installments
commencing on the Effective Date. The Executive shall not be eligible for
additional equity or long-term incentive awards during the Term.


(d)Benefit Plans. The Executive shall be entitled to participate, on the same
basis and at the same level as generally available to other executive officers
of the Company, in any group insurance, hospitalization, medical, health and
accident, disability, deferred compensation and retirement plans, and other
plans or programs of the Company now existing or hereafter established in
accordance with the terms of the plans, as in effect from time to time.


(e)Savings and Retirement Plans. The Executive shall be entitled to participate
in all savings and retirement plans applicable generally to other senior
executives of the Company, in accordance with the terms of the plans, as may be
amended from time to time, including, without limitation, the Amended and
Restated American Axle & Manufacturing, Inc. Supplemental Executive Retirement
Program (the “SERP”).


(f)Expenses. The Company shall reimburse the Executive for reasonable travel and
other business‑related expenses incurred by the Executive in the fulfillment of
his duties hereunder upon presentation of written documentation thereof, in
accordance with the business expense reimbursement policies and procedures of
the Company as in effect from time to time. Payments with respect to
reimbursements of expenses shall be made consistent with the Company's
reimbursement policies and procedures and in no event later than the last day of
the calendar year following the calendar year in which the relevant expense is
incurred.


(g)Company Car. The Executive shall be entitled to the use of two Company
vehicles and the Company shall provide for all insurance, repairs and
maintenance of such vehicles.


(h)Annual Physical Examination. The Executive shall be entitled to an annual
physical examination by a physician of the Executive's choice at the cost of the
Company consistent with past practices.


(i)Life Insurance. The Company will reimburse the Executive, in accordance with
the Company's business expense reimbursement policies and procedures as in
effect from time to time, for any premiums paid by the Executive to purchase and
maintain a five million dollar ($5,000,000) life insurance policy. The Executive
shall have sole and exclusive discretion to designate the beneficiaries of any
such policy. Upon any termination of employment other than as a result of the
Executive's death or for Cause, the Company will continue to reimburse the
Executive for premiums paid to maintain the life insurance policy for up to an
additional two years.


(j)Post Retirement Benefits. The Company shall provide the Executive and his
eligible dependents with medical, dental and vision coverage upon his retirement
from the Company. The terms of such coverage shall be substantially equivalent
to the group medical, dental and vision plans offered to the Company's salaried
retirees as of December 31, 2007.


4.Termination of Employment. Subject to this Section 4, the Company shall have
the right to terminate the Executive's employment at any time, with or without
Cause (as defined in Section 5 below), and the Executive shall have the right to
terminate his employment at any time, with or without Good Reason (as defined in
Section 5 below).


(a)Termination Due to Death or Disability. The Executive's employment under this
Agreement will terminate upon the Executive's death and may be terminated by the
Company upon not less than 30 days' written notice to the Executive upon the
Executive's Disability (as defined in Section 5 below). In the event the
Executive's employment terminates as a result of the Executive's death or
Disability, the Company shall pay to the Executive (or his estate, as
applicable) the Base Salary through and including the date of termination and
any bonus earned, but unpaid, for the year prior to the year in which the
Executive's Separation from Service (as defined in Section 4(b) below) or death
occurs and any other amounts or benefits required to be paid or provided by law
or under any plan, program, policy or practice of the Company

22

--------------------------------------------------------------------------------

Exhibit 10.2

(“Other Accrued Compensation and Benefits”), payable within 30 days of the
Executive's Separation from Service by reason of death or Disability. The
Executive shall have no further right to receive any other compensation or
benefits after such termination of employment.


(b)Termination for Cause; Resignation Without Good Reason. If, prior to the
expiration of the Term, the Executive incurs a “Separation from Service” within
the meaning of Section 409A(a)(2)(A)(i) of the of the Internal Revenue Code of
1986, as amended (the “Code”) by reason of the Company's termination of the
Executive's employment for Cause (as defined in Section 5 below) or if the
Executive resigns from his employment hereunder other than for Good Reason (as
defined in Section 5 below), the Executive shall only be entitled to payment of
his Other Accrued Compensation and Benefits, payable in accordance with Company
policies and practices and in no event later than 30 days after the Executive's
Separation from Service. The Executive shall have no further right to receive
any other compensation or benefits after such termination or resignation of
employment.


(c)Termination Without Cause; Resignation for Good Reason Prior to a Change in
Control. If, prior to the expiration of the Term, the Executive incurs a
Separation from Service by reason of the Company's termination of the
Executive's employment without Cause, or if the Executive resigns from his
employment for Good Reason, the Executive shall receive the Other Accrued
Compensation and Benefits and, subject to Section 4(d), the Company shall
continue to pay the Executive the Base Salary (at the rate in effect on the date
the Executive's employment is terminated) in accordance with the Company's
ordinary payroll practices in effect from time to time for a period of two years
commencing on the 60th day following the Executive's Separation from Service.


(d)Execution and Delivery of Release; Restrictive Covenants. The Company shall
not be required to make the payments and provide the benefits provided for under
Section 4(c) unless (i) the Executive executes and delivers to the Company,
within 60 days following the Executive's Separation from Service, a general
waiver and release of claims in the form attached hereto as Exhibit A and the
release has become effective and irrevocable in its entirety and (ii) the
Executive remains in material compliance with the restrictive covenants (the
“Restrictive Covenants”) set forth in Sections 7 through 10 of this Agreement.
The Executive's failure or refusal to sign the release (or the revocation of
such release in accordance with applicable laws) or the Executive's failure to
materially comply with the Restrictive Covenants shall result in the forfeiture
of the payments and benefits payable under Section 4(c).


(e)Notice of Termination. Any termination of employment by the Company or the
Executive shall be communicated by a written “Notice of Termination” to the
other party hereto given in accordance with Section 26 of this Agreement, except
that the Company may waive the requirement for such Notice of Termination by the
Executive.


(f)Resignation from Directorships and Officerships. The termination of the
Executive's employment for any reason shall constitute the Executive's
resignation from (i) any director, officer or employee position the Executive
has with the Company and (ii) all fiduciary positions (including as a trustee)
the Executive may hold with respect to any employee benefit plans or trusts
established by the Company. The Executive agrees that this Agreement shall serve
as written notice of his resignation in this circumstance.


5.Definitions.


(a)Cause. For purposes of this Agreement, “Cause” shall mean the termination of
the Executive's employment because of:


(i)any act or omission that constitutes a material breach by the Executive of
his obligations under this Agreement;


(ii)the willful and continued failure or refusal of the Executive to
satisfactorily perform the duties reasonably required of him as the Executive
Chairman of the Company;


(iii)the Executive's conviction of, or plea of nolo contendere to, (A) any
felony or (B) another crime involving dishonesty or moral turpitude or which
reflects negatively upon the Company or otherwise impairs or impedes its
operations;


(iv)the Executive's engaging in any misconduct, negligence, act of dishonesty,
violence or threat of violence (including any violation of federal securities
laws) that is materially injurious to the Company or any of its subsidiaries or
affiliates;



23

--------------------------------------------------------------------------------

Exhibit 10.2

(v)the Executive's material breach of a Restrictive Covenant or a written policy
of the Company or any of its subsidiaries or affiliates;


(vi)the Executive's refusal to follow the directions of the Board; or


(vii)any other willful misconduct by the Executive which is materially injurious
to the financial condition or business reputation of the Company or any of its
subsidiaries or affiliates;


provided, however, that no event or condition described in clauses (i), (ii) and
(iv) through (vii) shall constitute Cause unless (x) the Company first gives the
Executive written notice of its intention to terminate his employment for Cause
and the grounds for such termination, (y) such grounds for termination (if
susceptible to correction) are not corrected by the Executive within 30 days of
his receipt of such notice (or, in the event that such grounds cannot be
corrected within such 30-day period, the Executive has not taken all reasonable
steps within such 30-day period to correct such grounds as promptly as
practicable thereafter) and (z) the Company actually terminates the Executive's
employment with the Company within 30 days following the expiration of the
30 day cure period; provided, further, that no act or omission on the
Executive's part shall be considered “willful” if it is done by him in good
faith and with a reasonable belief that Executive's conduct was lawful and in
the best interest of the Company.
(b)Disability. For purposes of this Agreement, “Disability” shall be defined in
the same manner as such term or a similar term is defined in the Company
long-term disability plan applicable to the Executive.


(c)Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
termination of employment by the Executive because of the occurrence of any of
the following events without the Executive's prior written consent:
(i)a material decrease in the Executive's compensation or a failure by the
Company to pay material compensation in connection with his employment;


(ii)a material diminution of the responsibilities, positions or titles or
reporting responsibilities of the Executive from those set forth in this
Agreement (other than solely as a result of the Company ceasing to be a
publicly-traded company);


(iii)the Company requiring the Executive to be based at any office or location
more than 50 miles from Detroit, MI; or
(iv)a material breach by the Company of any term of this Agreement;


provided, however, that no event or condition described in clauses (i) through
(iv) shall constitute Good Reason unless (x) the Executive gives the Company
written notice of his intention to terminate his employment for Good Reason and
the grounds for such termination within 90 days of the Executive first becoming
aware of the event giving rise to Good Reason, (y) such grounds for termination
(if susceptible to correction) are not corrected by the Company within 30 days
of its receipt of such notice (or, in the event that such grounds cannot be
corrected within such 30‑day period, the Company has not taken all reasonable
steps within such 30‑day period to correct such grounds as promptly as
practicable thereafter) and (z) the Executive actually terminates his employment
with the Company within 30 days following the expiration of the 30 day cure
period. Notwithstanding the above, it shall not be an event of Good Reason for
the Company to establish, maintain or modify any compensation recovery, clawback
or similar policies generally applicable to senior executives of the Company or
to subject any amounts payable to the Executive to such policies as then in
effect.
6.Limitations on Severance Payment and Other Payments or Benefits.


(a)Payments. Notwithstanding any provision of this Agreement, if any portion of
the severance payments or any other payment under this Agreement, or under any
other agreement with the Executive or plan or arrangement of the Company or its
affiliates (in the aggregate, “Total Payments”), would constitute an “excess
parachute payment” and would, but for this Section 6, result in the imposition
on the Executive of an excise tax under Code Section 4999, then the Total
Payments to be made to the Executive shall either be (i) delivered in full, or
(ii) delivered in the greatest amount such that no portion of such Total Payment
would be subject to the Excise Tax, whichever of the foregoing results in the
receipt by the Executive of the greatest benefit on an after-tax basis (taking
into account the Executive's actual marginal rate of federal, state and local
income taxation and the Excise Tax).


(b)Determinations. Within thirty (30) days following the Executive's termination
of employment or

24

--------------------------------------------------------------------------------

Exhibit 10.2

notice by one party to the other of its belief that there is a payment or
benefit due the Executive that will result in an excess parachute payment, the
Company, at the Company's expense, shall select a nationally recognized
certified public accounting firm (which may be the Company's independent
auditors) (“Accounting Firm”) reasonably acceptable to the Executive, to
determine (i) the Base Amount (as defined below), (ii) the amount and present
value of the Total Payments, (iii) the amount and present value of any excess
parachute payments determined without regard to any reduction of Total Payments
pursuant to Section 6(a), and (iv) the net after-tax proceeds to the Executive,
taking into account the tax imposed under Code Section 4999 if (x) the Total
Payments were reduced in accordance with Section 6(a) or (y) the Total Payments
were not so reduced. If the Accounting Firm determines that Section 6(a)(ii)
above applies, then the Total Payments hereunder or any other payment or benefit
determined by such Accounting Firm to be includable in Total Payments shall be
reduced or eliminated so that there will be no excess parachute payment. In such
event, payments or benefits included in the Total Payments shall be reduced or
eliminated by applying the following principles, in order: (1) the payment or
benefit with the later possible payment date shall be reduced or eliminated
before a payment or benefit with an earlier payment date; and (2) cash payments
shall be reduced prior to non-cash benefits; provided that if the foregoing
order of reduction or elimination would violate Code Section 409A, then the
reduction shall be made pro rata among the payments or benefits included in the
Total Payments (on the basis of the relative present value of the parachute
payments).


(c)Definitions and Assumptions. For purposes of this Agreement: (i) the terms
“excess parachute payment” and “parachute payments” shall have the meanings
assigned to them in Code Section 280G and such “parachute payments” shall be
valued as provided therein; (ii) present value shall be calculated in accordance
with Code Section 280G(d)(4); (iii) the term “Base Amount” means an amount equal
to the Executive's “annualized includible compensation for the base period” as
defined in Code Section 280G(d)(1); (iv) for purposes of the determination by
the Accounting Firm, the value of any noncash benefits or any deferred payment
or benefit shall be determined in accordance with the principles of Code
Sections 280G(d)(3) and (4) and (v) the Executive shall be deemed to pay federal
income tax and employment taxes at his actual marginal rate of federal income
and employment taxation, and state and local income taxes at his actual marginal
rate of taxation in the state or locality of the Executive's domicile
(determined in both cases in the calendar year in which the termination of
employment or notice described in Section 6(b) above is given, whichever is
earlier), net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes. The Restrictive
Covenants have substantial value to the Company and a portion of
any Total Payments made to the Executive are in consideration of such
covenants.  For purposes of calculating the “excess parachute payment” and the
“parachute payments”, the parties intend that an amount equal to at least the
highest Base Salary during the 12 month period immediately prior to his
termination of employment shall be in consideration of the Restrictive
Covenants.  The Accounting Firm shall consider all relevant factors in
appraising the fair value of such covenants and in determining the amount of the
Total Payments that shall not be considered to be a “parachute payment” or
“excess parachute payment”. The determination of the Accounting Firm shall be
addressed to the Company and the Executive and such determination shall be
binding upon the Company and the Executive.


7.Confidentiality.


(a)Confidential Information. (i) The Executive agrees that he will not at any
time, except with the prior written consent of the Company or any of its
subsidiaries or affiliates (collectively, the “Company Group”) or, to the extent
permitted pursuant to Section 7(a)(ii). as required by law, directly or
indirectly, reveal, divulge or disclose to any person, entity or other
organization (other than any member of the Company Group or its respective
employees, officers, directors, shareholders or agents) or use for the
Executive's own benefit any information deemed to be confidential by any member
of the Company Group (“Confidential Information”) relating to the assets,
liabilities, employees, goodwill, business or affairs of any member of the
Company Group, including, without limitation, any information concerning
customers, business plans, marketing data, or other confidential information
known to the Executive by reason of the Executive's employment by, shareholdings
in or other association with any member of the Company Group; provided that such
Confidential Information does not include any information which (A) is available
to the general public or is generally available within the relevant business or
industry other than as a result of the Executive's action or (B) is or becomes
available to the Executive after his Separation from Service on a
non-confidential basis from a third-party source provided that such third-party
source is not bound by a confidentiality agreement or any other obligation of
confidentiality. Confidential Information may be in any medium or form,
including, without limitation, physical documents, electronic files or disks,
videotapes, audiotapes, and oral communications.


(ii)In the event that the Executive becomes legally compelled to disclose any
Confidential Information, the Executive shall provide the Company with prompt
written notice so that the Company may seek a protective order or other
appropriate remedy. In the event that such protective order or other remedy is
not obtained, the Executive shall furnish only that portion of such Confidential
Information or take only such action as is legally required by binding order and
shall exercise his reasonable efforts to obtain reliable assurance that
confidential treatment shall be accorded any such

25

--------------------------------------------------------------------------------

Exhibit 10.2

Confidential Information. The Company shall promptly pay (upon receipt of
invoices and any other documentation as may be requested by the Company) all
reasonable expenses and fees incurred by the Executive, including attorneys'
fees, in connection with his compliance with the immediately preceding sentence.


(b)Exclusive Property. The Executive confirms that all Confidential Information
is and shall remain the exclusive property of the Company Group. All business
records, papers and documents kept or made by the Executive relating to the
business of the Company Group shall be and remain the property of the Company
Group. Upon the request and at the expense of the Company Group, the Executive
shall promptly make all disclosures, execute all instruments and papers and
perform all acts reasonably necessary to vest and confirm in the Company Group,
fully and completely, all rights created or contemplated by this Section 7.


8.Non-Competition. The Executive agrees that during his employment with the
Company and for a period of two years commencing on the Executive's Separation
from Service (the “Restricted Period”), the Executive shall not, without the
prior written consent of the Company, directly or indirectly, and whether as
principal or investor or as an employee, officer, director, manager, partner,
consultant, agent or otherwise, alone or in association with any other person,
firm, corporation or other business organization, carry on a business
competitive with the Company in any geographic area in which the Company Group
has engaged in business, or is reasonably expected to engage in business during
such Restricted Period (including, without limitation, any area in which any
customer of the Company Group may be located); provided, however, that nothing
herein shall limit the Executive's right to own not more than 1% of any of the
debt or equity securities of any business organization that is then filing
reports with the Securities and Exchange Commission pursuant to Sections 13 or
15(d) of the Securities Exchange Act of 1934, as amended.


9.Non‑Solicitation. The Executive agrees that, during his employment and for the
Restricted Period, the Executive shall not, directly or indirectly, other than
in connection with the proper performance of his duties in his capacity as an
executive of the Company, (a) interfere with or attempt to interfere with any
relationship between the Company Group and any of its employees, consultants,
independent contractors, agents or representatives, (b) employ, hire or
otherwise engage, or attempt to employ, hire or otherwise engage, any current or
former employee, consultant, independent contractor, agent or representative of
the Company Group in a business competitive with the Company Group or (c) induce
or attempt to induce any customer, client, supplier, licensee or other business
relation of any member of the Company Group to cease doing business with any
member of the Company Group, or in any way interfere with the relationship
between any member of the Company Group and any customer, client, supplier,
licensee or other business relation of any member of the Company Group. As used
herein, the term “indirectly” shall include, without limitation, the Executive's
permitting the use of the Executive's name by any competitor of any member of
the Company Group to induce or interfere with any employee or business
relationship of any member of the Company Group.


10.Assignment of Developments.


(a)The Executive acknowledges that all developments, including, without
limitation, the creation of new products, conferences, training/seminars,
publications, programs, methods of organizing information, inventions,
discoveries, concepts, ideas, improvements, patents, trademarks, trade names,
copyrights, trade secrets, designs, works, reports, computer software or
systems, flow charts, diagrams, procedures, data, documentation and writings and
applications thereof, relating to the business or future business of the Company
that the Executive, alone or jointly with others, has discovered, suggested,
conceived, created, made, developed, reduced to practice, or acquired during the
Executive's employment with or as a result of the Executive's employment with
the Company (collectively, "Developments") are works made for hire and shall
remain the sole and exclusive property of the Company, free of any reserved or
other rights of any kind on the Executive's part. The Executive hereby assigns
to the Company all of his rights, titles and interest in and to all such
Developments, if any. The Executive agrees to disclose to the Company promptly
and fully all future Developments and, at any time upon request and at the
expense of the Company, to execute, acknowledge and deliver to the Company all
instruments that the Company shall prepare, to give evidence and to take any and
all other actions (including, among other things, the execution and delivery
under oath of patent or copyright applications and instruments of assignment)
that are necessary or desirable in the reasonable opinion of the Company to
enable the Company to file and prosecute applications for, and to acquire,
maintain and enforce, all letters patent, trademark registrations or copyrights
covering the Developments in all countries in which the same are deemed
necessary by the Company. All data, memoranda, notes, lists, drawings, records,
files, investor and client/customer lists, supplier lists and other
documentation (and all copies thereof) made or compiled by the Executive or made
available to the Executive concerning the Developments or otherwise concerning
the past, present or planned business of the Company are the property of the
Company, and will be delivered to the Company immediately upon the termination
of the Executive's employment with the Company.


(b)If a patent application or copyright registration is filed by the Executive
or on the Executive's

26

--------------------------------------------------------------------------------

Exhibit 10.2

behalf during the Executive's employment with the Company or within one year
after the Executive's leaving the Company's employ, describing a Development
within the scope of the Executive's work for the Company or which otherwise
relates to a portion of the business of the Company of which the Executive had
knowledge during the Executive's employment with the Company, it is to be
conclusively presumed that the Development was conceived by the Executive during
the period of such employment.


11.Certain Remedies


(a)Injunctive Relief. Without intending to limit the remedies available to the
Company Group, the Executive agrees that a breach of any of the covenants
contained in Sections 7 through 10 of this Agreement may result in material and
irreparable injury to the Company Group for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely
and that, in the event of such a breach or threat thereof, any member of the
Company Group shall be entitled to seek a temporary restraining order or a
preliminary or permanent injunction, or both, without bond or other security,
restraining the Executive from engaging in activities prohibited by the
covenants contained in Sections 7 through 10 of this Agreement or such other
relief as may be required specifically to enforce any of the covenants contained
in this Agreement. Such injunctive relief in any court shall be available to the
Company Group in lieu of, or prior to or pending determination in, any
arbitration proceeding.


(b)Extension of Restricted Period. In addition to the remedies the Company may
seek and obtain pursuant to this Section 11, the Restricted Period shall be
extended by any and all periods during which the Executive shall be found by a
court or arbitrator possessing personal jurisdiction over him to have been in
violation of the covenants contained in Sections 8 and 9 of this Agreement.


12.Defense of Claims. The Executive agrees that, during the Term, and for a
period of two years after termination of the Executive's employment, upon
request from the Company, the Executive will cooperate with the Company in the
defense of any claims or actions that may be made by or against the Company that
affect the Executive's prior areas of responsibility, except if the Executive's
reasonable interests are adverse to the Company in such claim or action. The
Company agrees to promptly reimburse the Executive for all of the Executive's
reasonable travel and other direct expenses incurred, or to be reasonably
incurred, to comply with the Executive's obligations under this Section 12.


13.Recovery of Compensation. All payments and benefits provided under this
Agreement shall be subject to any compensation recovery or clawback policy as
required under law or adopted by the Company from time to time.


14.Section 409A of the Code.


(a)General. This Agreement is intended to meet the requirements of Section 409A
of the Code, and shall be interpreted and construed consistent with that intent.


(b)Deferred Compensation. Notwithstanding any other provision of this Agreement,
to the extent that the right to any payment (including the provision of
benefits) hereunder provides for the “deferral of compensation” within the
meaning of Section 409A(d)(1) of the Code, the payment shall be paid (or
provided) in accordance with the following:


(i)If the Executive is a “Specified Employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of the Executive's “Separation
from Service” within the meaning of Section 409A(a)(2)(A)(i) of the Code, then
no such payment shall be made or commence during the period beginning on the
date of the Executive's Separation from Service and ending on the date that is
six months following the Executive's Separation from Service or, if earlier, on
the date of the Executive's death. The amount of any payment that would
otherwise be paid to the Executive during this period shall instead be paid to
the Executive on the fifteenth day of the first full calendar month following
the end of the period (“Delayed Payment Date”).


(ii)Payments with respect to reimbursements of expenses shall be made in
accordance with Company policy and in no event later than the last day of the
calendar year following the calendar year in which the relevant expense is
incurred. No reimbursement during any calendar year shall affect the amounts
eligible for reimbursement in any other calendar year, except, in each case, to
the extent that the right to reimbursement does not provide for a “deferral of
compensation” within the meaning of Section 409A of the Code.
(iii)The Company shall not accelerate any payment or the provision of any
benefits under this Agreement or make or provide any such payment or benefits if
such payment or provision of such benefits would, as a result, be subject to tax
under Section 409A of the Code. If, in the good faith judgment of the Company,
any provision of this

27

--------------------------------------------------------------------------------

Exhibit 10.2

Agreement could cause the Executive to be subject to adverse or unintended tax
consequences under Section 409A of the Code, such provision shall be modified by
the Company in its sole discretion to maintain, to the maximum extent
practicable, the original intent of the applicable provision without violating
the requirements of Section 409A of the Code. It is understood that each
installment is a separate payment, and that the timing of payment is within the
control of the Company.


(iv)The provisions of this Section 12 shall apply notwithstanding any provisions
of this Agreement related to the timing of payments following the Executive's
termination or resignation of employment.


15.Source of Payments. All payments provided under this Agreement, other than
payments made pursuant to a plan which provides otherwise, shall be paid from
the general funds of the Company, and no special or separate fund shall be
established, and no other segregation of assets shall be made, to assure
payment. The Executive shall have no right, title or interest whatsoever in or
to any investments which the Company may make to aid the Company in meeting its
obligations hereunder. To the extent that any person acquires a right to receive
payments from the Company hereunder, such right shall be no greater than the
right of an unsecured creditor of the Company.


16.Compensation Recoupment. All payments and benefits paid or payable pursuant
to this Agreement or any plan, program or arrangement in which the Executive
participates shall be subject to any compensation recoupment, clawback or
similar policies generally applicable to executives officers of the Company as
required by law or as in effect from time to time.


17.Arbitration. Any dispute or controversy arising under or in connection with
this Agreement or otherwise in connection with the Executive's employment by the
Company that cannot be mutually resolved by the parties to this Agreement shall
be settled exclusively by arbitration in Detroit, Michigan in accordance with
the commercial rules of the American Arbitration Association before one
arbitrator of exemplary qualifications and stature, who shall be selected
jointly by an individual to be designated by the Company and an individual to be
selected by the Executive, or if such two individuals cannot agree on the
selection of the arbitrator, who shall be selected by the American Arbitration
Association, and judgment upon the award rendered may be entered in any court
having jurisdiction thereon.


18.Nonassignability; Binding Agreement.


(a)By the Executive. This Agreement and any and all rights, duties, obligations
or interests hereunder shall not be assignable or delegable by the Executive.


(b)By the Company. This Agreement and all of the Company's rights and
obligations hereunder shall not be assignable by the Company except as incident
to a reorganization, merger or consolidation, or transfer of all or
substantially all of the Company's assets. If the Company shall be merged or
consolidated with another entity, the provisions of this Agreement shall be
binding upon and inure to the benefit of the entity surviving such merger or
resulting from such consolidation. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to the Executive, to expressly
assume and agree to perform this Agreement in the same manner that the Company
would be required to perform it if no such succession had occurred. The
provisions of this paragraph shall continue to apply to each subsequent employer
of the Executive hereunder in the event of any subsequent merger, consolidation,
transfer of assets of such subsequent employer or otherwise.


(c)Binding Effect. This Agreement shall be binding upon, and inure to the
benefit of, the parties hereto, any successors to or assigns of the Company and
the Executive's heirs and the personal representatives of the Executive's
estate.


19.Withholding. Any payments made or benefits provided to the Executive under
this Agreement shall be reduced by any applicable withholding taxes or other
amounts required to be withheld by law or contract.


20.Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner, except by an instrument in writing signed by both parties hereto.
The waiver by either party of compliance with any provision of this Agreement by
the other party shall not operate or be construed as a waiver of any other
provision of this Agreement, or of any subsequent breach by such party of a
provision of this Agreement.


21.Governing Law. All matters affecting this Agreement, including the validity
thereof, are to be subject to, and interpreted and construed in accordance with,
the laws of the State of Michigan applicable to contracts executed in and to be
performed in that State.

28

--------------------------------------------------------------------------------

Exhibit 10.2



22.Survival of Certain Provisions; Severability. The rights and obligations set
forth in this Agreement that, by their terms, extend beyond the Term shall
survive the Term. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not alter the validity
or enforceability of the other provisions hereof.


23.Entire Agreement; Supersedes Previous Agreements. This Agreement contains the
entire agreement and understanding of the parties hereto with respect to the
matters covered herein, and supersedes the Prior Agreement which includes,
without limitation, the Employment Agreement between the Company and the
Executive dated November 6, 1997, and each of the amendments thereto dated
December 20, 2000, December 10, 2001, November 3, 2005, November 15, 2006,
January 31, 2008, December 22, 2009 and October 1, 2011, and all prior or
contemporaneous negotiations, commitments, agreements and writings with respect
to the subject matter hereof, all such other negotiations, commitments,
agreements and writings shall have no further force or effect, and the parties
to any such other negotiation, commitment, agreement or writing shall have no
further rights or obligations thereunder.


24.Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.


25.Headings. The headings of sections herein are included solely for convenience
of reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.


26.Notices. All notices or communications hereunder shall be in writing,
addressed as follows:


To the Company:
One Dauch Drive
Detroit, Michigan 48211-1198
Attn: Vice President, Human Resources


To the Executive:
To the address of the Executive as reflected on the books and records of the
Company




All such notices shall be conclusively deemed to be received and shall be
effective (i) if sent by personal delivery, upon receipt or (ii) if sent by
electronic mail or facsimile, upon receipt by the sender of confirmation of such
transmission; provided, however, that any electronic mail or facsimile will be
deemed received and effective only if followed, within 48 hours, by a hard copy
sent by certified United States mail.
[SIGNATURE PAGE FOLLOWS]
        
IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by its
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.


AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.


By: /s/Authorized Signatory    


EXECUTIVE



29

--------------------------------------------------------------------------------

Exhibit 10.2

/s/Richard E. Dauch______________________
RICHARD E. DAUCH







30

--------------------------------------------------------------------------------

Exhibit 10.2

EXHIBIT A


FORM OF WAIVER AND MUTUAL RELEASE
This Waiver and Mutual Release, dated as of _____________, (this “Release”) by
and between Richard E. Dauch (the “Executive”) and American Axle & Manufacturing
Holdings, Inc., a Delaware corporation (the “Company”).
WHEREAS, the Executive and the Company are parties to an Employment Agreement,
dated [________], 2012 (the “Employment Agreement”), which provided for the
Executive's employment on the terms and conditions specified therein; and
WHEREAS, pursuant to Section 4(d) of the Employment Agreement, the Executive has
agreed to execute and deliver a release and waiver of claims of the type and
nature set forth herein as a condition to his entitlement to certain payments
and benefits upon his termination of employment with the Company effective as of
_____________ (the “Termination Date”).
NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received in accordance with the terms of the Employment Agreement, the Executive
and the Company agree as follows:
1.Return of Property. On or prior to the Termination Date, the Executive
represents and warrants that he will return all property made available to him
in connection with his service to the Company, including, without limitation,
credit cards, any and all records, manuals, reports, papers and documents kept
or made by the Executive in connection with his employment as an officer or
employee of the Company and its subsidiaries and affiliates, all computer
hardware or software, cellular phones, files, memoranda, correspondence, vendor
and customer lists, financial data, keys and security access cards.


2.Executive Release.


(a)In consideration of the payments and benefits provided to the Executive under
the Employment Agreement and after consultation with counsel, the Executive and
each of the Executive's respective heirs, executors, administrators,
representatives, agents, successors and assigns (collectively, the “Executive
Parties”) hereby irrevocably and unconditionally release and forever discharge
the Company and its subsidiaries and affiliates and each of their respective
officers, employees, directors, shareholders and agents (“Company Parties”) from
any and all claims, actions, causes of action, rights, judgments, obligations,
damages, demands, accountings or liabilities of whatever kind or character
(collectively, “Claims”), including, without limitation, any Claims under any
federal, state, local or foreign law, that the Executive Parties may have, or in
the future may possess, arising out of (i) the Executive's employment
relationship with and service as an employee, officer or director of the
Company, and the termination of such relationship or service, and (ii) any
event, condition, circumstance or obligation that occurred, existed or arose on
or prior to the date hereof; provided, however, that the Executive does not
release, discharge or waive (w) any rights to payments and benefits provided
under the Employment Agreement that are contingent upon the execution by the
Executive of this Release, (x) any right the Executive may have to enforce this
Release or the Employment Agreement, (y) the Executive's eligibility for
indemnification in accordance with the Company's certificate of incorporation,
bylaws or other corporate governance document, or any applicable insurance
policy, with respect to any liability he incurred or might incur as an employee,
officer or director of the Company, or (z) any claims for accrued, vested
benefits under any long-term incentive, employee benefit or retirement plan of
the Company subject to the terms and conditions of such plan and applicable law
including, without limitation, any such claims under the Employee Retirement
Income Security Act of 1974, as amended. This Section 2(a) does not apply to any
Claims that the Executive Parties may have as of the date the Executive signs
this Release arising under the Federal Age Discrimination in Employment Act of
1967, as amended, and the applicable rules and regulations promulgated
thereunder (“ADEA”). Claims arising under ADEA are addressed in Section 2(b) of
this Release.


(b)Executive's Specific Release of ADEA Claims. In further consideration of the
payments and benefits provided to the Executive under the Employment Agreement,
the Executive Parties hereby unconditionally release and forever discharge the
Company Parties from any and all Claims that the Executive Parties may have as
of the date the Executive signs this Release arising under ADEA. By signing this
Release, the Executive hereby acknowledges and confirms the following: (i) the
Executive was advised by the Company in connection with his termination to
consult with an attorney of his choice prior to signing this Release and to have
such attorney explain to the Executive the terms of this Release, including,
without limitation, the terms relating to the Executive's release of claims
arising under ADEA, and the Executive has in fact consulted with an attorney;
(ii) the Executive was given a period of not fewer than 21 days to consider the
terms of this Release and to consult with an attorney of his choosing with
respect thereto; and (iii) the Executive knowingly and

31

--------------------------------------------------------------------------------

Exhibit 10.2

voluntarily accepts the terms of this Release. The Executive also understands
that he has seven days following the date on which he signs this Release
(the “Revocation Period”) within which to revoke the release contained in this
paragraph, by providing the Company a written notice of his revocation of the
release and waiver contained in this paragraph. No such revocation by the
Executive shall be effective unless it is in writing and signed by the Executive
and received by the Company prior to the expiration of the Revocation Period.


3.Company Release. The Company, for itself and on behalf of the Company Parties,
hereby irrevocably and unconditionally releases and forever discharges the
Executive Parties from any and all Claims, including, without limitation, any
Claims under any federal, state, local or foreign law, that the Company Parties
may have, or in the future may possess, arising out of (a) the Executive's
employment relationship with and service as an employee, officer or director of
the Company, and the termination of such relationship or service, and (b) any
event, condition, circumstance or obligation that occurred, existed or arose on
or prior to the date hereof, excepting any Claim which would constitute or
result from conduct by the Executive that would constitute a crime under
applicable state or federal law; provided, however, notwithstanding the
generality of the foregoing, nothing herein shall be deemed to release the
Executive Parties from (x) any rights or claims of the Company arising out of or
attributable to (A) the Executive's actions or omissions involving or arising
from fraud, deceit, theft or intentional or grossly negligent violations of law,
rule or statute while employed by the Company and (B) the Executive's actions or
omissions taken or not taken in bad faith with respect to the Company; and (y)
the Executive or any other Executive Party's obligations under this Release or
the Employment Agreement.


4.No Assignment. The parties represent and warrant that they have not assigned
any of the Claims being released under this Release.


5.Proceedings.
(a)General Agreement Relating to Proceedings. The parties represent and warrant
that they have not filed, and they agree not to initiate or cause to be
initiated on their behalf, any complaint, charge or claim against the other
party before any local, state or federal agency, court or other body relating to
the Executive's employment or the termination thereof, other than with respect
to any claim that is not released hereunder including with respect to the
obligations of the Company to the Executive and the Executive to the Company
under the Employment Agreement (each, individually, a “Proceeding”), and each
party agrees not to participate voluntarily in any Proceeding. The parties waive
any right they may have to benefit in any manner from any relief (whether
monetary or otherwise) arising out of any Proceeding.


(b)Proceedings Under ADEA. Section 5(a) shall not preclude the Executive from
filing any complaint, charge or claim challenging the validity of the
Executive's waiver of Claims arising under ADEA (which is set forth in Section
2(b) of this Release). However, both the Executive and the Company confirm their
belief that the Executive's waiver of claims under ADEA is valid and
enforceable, and that their intention is that all claims under ADEA will be
waived.


(c)Certain Administrative Proceedings. In addition, Section 5(a) shall not
preclude the Executive from filing a charge with or participating in any
administrative investigation or proceeding by the Equal Employment Opportunity
Commission or another Fair Employment Practices agency. The Executive is,
however, waiving his right to recover money in connection with any such charge
or investigation. The Executive is also waiving his right to recover money in
connection with any charge filed by any other entity or individual, or by any
federal, state or local agency.


6.Remedies.


(a)Each of the parties understands that by entering into this Release such party
will be limiting the availability of certain remedies that such party may have
against the other party and such party's ability to pursue certain claims
against the other party.


(b)Each of the parties acknowledges and agrees that the remedy at law available
to such party for breach of any of the obligations under this Release would be
inadequate and that damages flowing from such a breach may not readily be
susceptible to being measured in monetary terms. Accordingly, each of the
parties acknowledges, consents and agrees that, in addition to any other rights
or remedies that such party may have at law or in equity, such party shall be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or security, restraining the other party from
breaching its obligations under this Release. Such injunctive relief in any
court shall be available to the relevant party, in lieu of, or prior to or
pending determination in, any arbitration proceeding.


7.Cooperation. From and after the Termination Date, the Executive shall
cooperate in all reasonable respects

32

--------------------------------------------------------------------------------

Exhibit 10.2

with the Company, its affiliates and subsidiaries and their respective
directors, officers, attorneys and experts in connection with the conduct of any
action, proceeding, investigation or litigation involving the Company or any of
its affiliates or subsidiaries, including any such action, proceeding,
investigation or litigation in which the Executive is called to testify.


8.Unfavorable Comments.


(a)Public Comments by the Executive. The Executive agrees to refrain from
making, directly or indirectly, now or at any time in the future, whether in
writing, orally or electronically: (i) any derogatory comment concerning the
Company, its affiliates or subsidiaries or any of their current or former
directors, officers, employees or shareholders, or (ii) any other comment that
could reasonably be expected to be detrimental to the business or financial
prospects or reputation of the Company or any of its affiliates or subsidiaries.


(b)Public Comments by the Company. The Company agrees to instruct its directors
and employees to refrain from making, directly or indirectly, now or at any time
in the future, whether in writing, orally or electronically: (i) any derogatory
comment concerning the Executive, or (ii) any other comment that could
reasonably be expected to be detrimental to the Executive's business or
financial prospects or reputation.


9.Severability Clause. In the event any provision or part of this Release is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Release, will be inoperative.


10.Non-admission. Nothing contained in this Release will be deemed or construed
as an admission of wrongdoing or liability on the part of the Company or the
Executive.


11.Governing Law. All matters affecting this Release, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of Michigan applicable to contracts executed in and
to be performed in that State.


12.Arbitration. Any dispute or controversy arising under or in connection with
this Release shall be resolved in accordance with Section 17 of the Employment
Agreement.


13.Notices. All notices or communications hereunder shall be made in accordance
with Section 26 of the Employment Agreement:


THE EXECUTIVE ACKNOWLEDGES THAT HE HAS READ THIS RELEASE, THAT HE HAS REVIEWED
IT WITH AND OBTAINED THE ADVICE OF COUNSEL AND THAT HE FULLY KNOWS, UNDERSTANDS
AND APPRECIATES ITS CONTENTS, AND THAT HE HEREBY EXECUTES THE SAME AND MAKES
THIS RELEASE AND THE RELEASES PROVIDED FOR HEREIN VOLUNTARILY AND OF HIS OWN
FREE WILL.


IN WITNESS WHEREOF, the parties have executed this Release as of the date first
set forth above.
AMERICAN AXLE & MANUFACTURING HOLDINGS, INC.


By: ______________________________
EXECUTIVE


By: _______________________________
RICHARD E. DAUCH





33